23 SEPTEMBER 2009

SOCIÉTÉ GÉNÉRALE BANK NEDERLAND N.V.

(the Senior Units Subscriber, the Bank or the Purchaser)

PARIS TITRISATION

(the Management Company acting for the account of FCT Val Duchesse -
Titrisation)

SOCIÉTÉ GÉNÉRALE

(as the Administrative Agent or the Custodian)

ANTALIS S.A.

WABCO FRANCE S.A.S.

(the French Seller)

WABCO FAHRZEUGSYSTEME GMBH

(the German Seller)

WABCO AUTOMOTIVE ITALIA SRL

(the Italian Seller)

WABCO FINANCIAL SERVICES SPRL

(the Depositor and the Seller’s Agent)

WABCO EUROPE SPRL

(the Insurance Servicer)

 

 

MASTER DEFINITIONS AGREEMENT

 

 

LOGO [g24282g84t67.jpg]

Freshfields Bruckhaus Deringer LLP



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

CLAUSE

   PAGE 1.      Interpretation    2 2.      Definitions    2 3.      General
interpretation    30 4.      Notices    31 5.      Governing Law and
Jurisdiction    34

Schedule 1 Criteria for Relevant Receivables

   37

Schedule 2 Eligibility Criteria

   41

Schedule 3 Early Amortisation Event

   42

Schedule 4 Officer’s Certificate

   46

 

i



--------------------------------------------------------------------------------

THIS MASTER DEFINITIONS AGREEMENT is made on 23 September 2009

BETWEEN:

 

(1) SOCIÉTÉ GÉNÉRALE BANK NEDERLAND N.V., a public limited liability company
(naamloze vennootschap) incorporated under the laws of the Netherlands and
licensed as a credit institution and having its registered office at Amstelplein
1, 1096 HA Amsterdam, The Netherlands registered with the Trade Register of the
Chamber of Commerce at Amsterdam, The Netherlands under n° 33 196 218,
represented for the purposes hereof by a duly authorised representative whose
name appears on the signature page (the Senior Units Subscriber, the Bank or the
Purchaser);

 

(2) PARIS TITRISATION, a société anonyme incorporated under the laws of France,
licensed by the Autorité des marchés financiers as a société de gestion, whose
registered office is located at 17, Cours Valmy, 92972 Paris La Défense
(France), registered with the Trade and Companies Register of Nanterre (Registre
du Commerce et des Sociétés de Nanterre) (France) under number 379 014 095,
represented for the purposes hereof by a duly authorised representative whose
name appears on the signature page, acting for itself and for the account of the
fonds commun de titrisation named ‘FCT - Val Duchesse - Titrisation’ (the
Management Company acting for the account of the FCT);

 

(3) SOCIÉTÉ GÉNÉRALE S.A., a société anonyme incorporated under the laws of
France, whose registered office is at 29, boulevard Haussmann, 75009 Paris
(France), registered with the Trade and Companies Register of Paris under number
552 120 222, licensed as a credit institution in France by the Comité des
Établissements de Crédit et des Entreprises d’Investissement, represented for
the purposes hereof by a duly authorised representative whose name appears on
the signature page (the Custodian, the FCT Account Bank or the Administrative
Agent);

 

(4) ANTALIS S.A., a société anonyme incorporated under the laws of France,
having its registered office at 127, rue Amelot, 75011 Paris, France, registered
with the Trade and Companies Register of Paris (France), under number 335 076
220, (Antalis);

 

(5) WABCO FINANCIAL SERVICES SPRL, a Belgian company with its registered office
at Chaussée de Wavre 1789, box 15, Brussels 1160, Belgium (the Depositor and the
Seller’s Agent);

 

(6) WABCO FRANCE S.A.S., a société par actions simplifiée incorporated under the
laws of France registered under number R.C.S. Meaux B 313 497 786 and having its
registered office at 44 Avenue Aristide Briand, BP 12, 77410 Claye Souilly,
France (the French Seller);

 

(7) WABCO FAHRZEUGSYSTEME GMBH, a limited liability company (Gesellschaft mit
beschränkter Haftung) with its registered office at Am Lindener Hafen 21, 30453
Hannover, Germany, (registered under HRB 60743 at the commercial register
(Handelsregister) of the local court (Amtsgericht) in Hannover) (the German
Seller); and

 

1



--------------------------------------------------------------------------------

(8) WABCO AUTOMOTIVE ITALIA SRL, an Italian company with its registered office
at registered office at Galleria San Federico 54, CAP 10128, Torino, Italy
registered with the Commercial and Companies Registry of Turin under number
09883750151 (the Italian Seller);

 

(9) WABCO EUROPE SPRL, a Belgian company with its registered office at Chaussee
de Wavre 1789, 1160 Brussels, enterprise number 475.956.135, RPM/RPR Brussels
(the Insurance Servicer);

1. INTERPRETATION

Capitalised terms in this Master Definitions Agreement shall, except where the
context otherwise requires, have the meanings given to them in Clause 2.1 (as it
may be amended, varied or supplemented from time to time) and this Master
Definitions Agreement shall be construed in accordance with the principles of
construction set out in Clause 3.

2. DEFINITIONS

In any Transaction Documents or other agreement, letter or document expressly
and specifically incorporating by reference this Master Definitions Agreement or
to which this Master Definitions Agreement is expressed to apply, the following
expressions shall, except where the context otherwise requires and except where
otherwise defined therein, have the following meanings:

Acceptance Letter means an acceptance letter delivered by the Purchaser to a
Seller pursuant to and in accordance with a Receivables Purchase and Servicing
Agreement.

Additional Deposit means the additional deposit described as such and made by
the Depositor with the Bank on (i) the Initial Settlement Date, and (ii) on each
Settlement Date, in each case in accordance with the provisions of the
Subordinated and Additional Deposits and Payments Agreement;

Additional Deposit Aggregate Outstanding Amount means, at any time, the
aggregate amount of the Additional Deposit paid by the Depositor on the Initial
Settlement Date or on any Settlement Date, as the case may be, to the extent not
repaid or discharged as of such time;

Additional Deposit Required Amount means the amount as determined in accordance
with Clause 9.2 of the Subordinated and Additional Deposits and Payments
Agreement;

Additional Payment has the meaning given to it in Clause 18 (Stamp Duty and
Taxes) of the German Receivables Purchase and Servicing Agreement and the
Italian Receivables Purchase and Servicing Agreement and in Clause 22 (Stamp
Duty and Taxes) of the French Receivables Purchase and Servicing Agreement;

 

2



--------------------------------------------------------------------------------

Administrative Agent has the meaning ascribed to such term in the Units
Administration Agreement;

Affiliate means, in relation to any person, any entity controlled, directly or
indirectly, by the person, any entity that controls, directly or indirectly, the
person or any entity directly or indirectly or indirectly under common control
with the person. For this purpose, “control” of any entity or person means
ownership of a majority of the voting power of the entity or person;

Agreement Expiry Date means the earlier of the following:

 

(a) the first Business Day after the Commitment Termination Date on which the
Bank’s Funding and all other amounts due to the Bank under all Transaction
Documents have been repaid or paid in full; or

 

(b) the first anniversary of the Commitment Termination Date;

Amortisation Period means the period beginning on, and including, the Commitment
Termination Date;

Ancillary Rights means, in respect of:

 

(a) any Receivable, the right to serve notice to pay or repay, to recover and/or
to grant a discharge in respect of the whole or part of the amounts due or to
become due in connection with such Receivable from the relevant Debtor (or from
any other person having granted any Collateral Security);

 

(b) any Receivable, the benefit of any and all undertakings assumed by the
relevant Debtor (or by any other person having granted any Collateral Security)
in connection with such Receivable pursuant to the relevant Contracts;

 

(c) any Receivable, the benefit of any and all actions against the relevant
Debtor (or against any other person having granted any Collateral Security) in
connection with such Receivable pursuant to the relevant Contracts; and

 

(d) any Receivable, the benefit of any Collateral Security attached, whether by
operation of law or on the basis of the Contracts or otherwise, to such
Receivable;

and in respect of any German Receivable (in addition to (a) to (d) above):

 

(e) the related claims and rights described in Clause 4.3(a) and (b) of the
German Receivables Purchase and Servicing Agreement;

Antalis means Antalis S.A., a société anonyme incorporated under the laws of
France, having its registered office at 127, rue Amelot, 75011 Paris, France,
registered with the Trade and Companies Register of Paris (Registre du Commerce
et des Sociétés de Paris) (France), under number 335 076 220;

 

3



--------------------------------------------------------------------------------

Applicable Terms and Conditions has the meaning given in the relevant
Receivables Purchase and Servicing Agreement;

Assessment Date means an Intermediate Assessment Date or a Monthly Assessment
Date;

Assessment Period means each period commencing on (but excluding) an Assessment
Date and ending on (and including) the following Assessment Date;

Associated Refinancing means, in relation to any Tranche, a refinancing
transaction the amount of which is applied exclusively to fund such Tranche;

Average Collection Period means a period of days, calculated on any Monthly
Calculation Date, equal to:

A x B

where:

A is the greater of (i) one and (ii) the fraction, the numerator of which is the
aggregate Outstanding Amount of all Relevant Receivables as of the immediately
preceding Monthly Assessment Date and the denominator of which is the total
amount of Collections received during the most recently ended Monthly Collection
Period in respect of Relevant Receivables; and

B is 30;

Bank’s Account means the account in the Bank’s name opened by the Bank in the
books of Société Générale, Amsterdam branch, for the purposes of this agreement
and having the reference                                          
                                                        ), or such other account
numbers as may be agreed between the parties from time to time.

Bank’s Funding means, at any time, the funding raised by the Bank from sources
other than from the Depositor by way of a Subordinated Deposit or an Additional
Deposit, in order to finance the purchase and holding of Purchased Receivables
and Senior Units;

Bank’s Funding Limit means, from time to time:

 

(a) subject to paragraph (b) below, the Maximum Amount of the Bank’s Funding, or

 

(b) if such amount is temporarily reduced in accordance with Clause 21.10 of the
Subordinated and Additional Deposits and Payments Agreement, the amount to which
it is so reduced;

Bank’s Funding Outstanding Amount means, at any time, the aggregate outstanding
amount at that time of payments funded by the Bank from sources other than from
the Depositor by way of a Subordinated Deposit or an Additional Deposit, which
have not been repaid out of the allocation of Receipts;

 

4



--------------------------------------------------------------------------------

Bank’s Funding Required Amount means, on any Calculation Date during the
Revolving Period, the amount determined by or on behalf of the Purchaser as the
lower of:

 

(a) the Bank’s Funding Limit; and

 

(b) A x (1-B),

where:

 

  (i) A is the Net Pool Balance, and

 

  (ii) B is the Reserve Percentage,

in each case of (i) and (ii) above as calculated on such Assessment Date, but
taking into account the Relevant Receivables to be transferred on the
immediately following Settlement Date;

Bank’s Percentage means:

 

(a) on any Settlement Date during the Revolving Period, the percentage, as
calculated on the immediately preceding Calculation Date, but taking into
account the Relevant Receivables to be transferred on the immediately following
Settlement Date, which

 

  (i) the aggregate amount of the Bank’s Funding Required Amount and the
Subordinated Deposit Required Amount less the outstanding amount of Ineligible
Receivables and less the outstanding amount of Excess Concentrations on such
date, bears to

 

  (ii) the Net Pool Balance;

 

(b) at any time during the Amortisation Period, the percentage calculated as of
the Settlement Date immediately preceding the commencement of the Amortisation
Period in accordance with paragraph (a);

Bank’s Share of Receipts means an amount initially equal to zero (0), which
shall be:

 

(a) increased, on any Settlement Date, by an amount equal to the product of:

 

  (i) the Receipts in respect of the Assessment Period ending immediately prior
to such Settlement Date, and

 

  (ii) the Bank’s Percentage determined on the Calculation Date falling during
the Assessment Period ending immediately prior to such Settlement Date; and

 

(b) allocated in accordance with the Order of Priorities;

 

5



--------------------------------------------------------------------------------

BT Rate means, in relation to an Associated Refinancing carried out or to be
carried out through the issuance of billets de trésorerie, the rate declared by
Antalis to be its cost of funds, expressed as a percentage rate per annum,
incurred in issuing such billets de trésorerie;

Business Day means any day (other than a Saturday or a Sunday) on which banks
and foreign exchange markets are open for business in Paris, Frankfurt, Milan
and Amsterdam, and which is a TARGET Day;

Calculation Date means an Intermediate Calculation Date or a Monthly Calculation
Date;

Capital Lease Obligations of any Person means the obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP applied on a consistent basis and, for
the purposes of this Agreement, the amount of such obligations at any time shall
be the capitalised amount thereof at such time determined in accordance with
GAAP applied on a consistent basis;

Closing Date means 23 September 2009;

Collateral Security means, in respect of any Receivable, any guarantee or
security (including, without limitation, any indemnity, insurance, including,
for the avoidance of doubt, the Insurance Policy, pledge, mortgage, privilege,
security, cash deposit or other agreement or arrangement of any nature
whatsoever) granted by a Debtor or a third party in order to guarantee the
payment of any amount owed by, and/or the fulfilment of the obligations of, such
Debtor in connection with such Receivable;

Collection means:

 

(a) with respect to any Purchased Receivable, all cash collections and other
cash proceeds (including, without limitation, bank transfers, wire transfers,
cheques, bills of exchange and direct debits) relating to that said Purchased
Receivable and received from the relevant Debtor during any Assessment Period;
and

 

(b) any Deemed Collection;

Collection Account Income means all net income earned on the balance standing
from time to time to the Purchaser Collection Accounts, including interest paid
on the Purchaser Collection Accounts and net investment income to the extent
such balance is reinvested in overnight money market funds or other short-term,
liquid investments, as determined by the Bank in its capacity as holder of the
Senior Units and as the entity in whose name the German Purchaser Collection
Accounts and the Italian Purchase Collection Account are held;

 

6



--------------------------------------------------------------------------------

Commitment Termination Date means the earliest of the following dates:

 

(a) 22 September 2010, as such date may be extended as follows:

 

  (i) subject to sub-paragraph (ii) below, at any time between 60 and 30 days
before the Commitment Termination Date, the Seller’s Agent (on behalf of the
Obligors) may request the Bank in writing to extend the Commitment Termination
Date;

 

  (ii) the Bank may agree to extend the Commitment Termination Date by entering
into an amendment letter relating to this Agreement with the Obligors to that
effect, provided that

 

  (A) the new Commitment Termination Date shall not be later than the earlier
of:

 

  (I) 364 days from the date upon which such extension comes into effect; and

 

  (II) the fifth anniversary date of the Closing Date;

 

  (B) any agreement of the Bank under sub-paragraph (i) above, shall be subject
to, inter alia, the condition that

 

  (I) the Rating Agencies have first been informed of such contemplated
extension and

 

  (II) the Rating Agencies have first confirmed that the contemplated extension
will not entail a deterioration or withdrawal of the current rating of the
billets de trésorerie, the euro commercial paper or US commercial paper issued
by Antalis or the USCP Issuer, or that the contemplated extension will reduce
such deterioration (if any) or prevent such withdrawal (if any), and

 

  (III) the Bank has received a new Officers’ Certificate and Solvency
Certificate in relation to each Obligor in accordance with the relevant
Receivables Purchase and Servicing Agreement; and

 

  (iii) the Bank shall notify the Obligors (through the Seller’s Agent) of its
decision on such extension not later than 30 days prior to the existing
Commitment Termination Date (and if the Bank agrees to the extension,
sub-paragraph (i) of the definition of Commitment Termination Date shall be
amended to refer to the new date applicable);

 

(b) any date notified as such by the Bank to the Seller’s Agent on or after any
of:

 

  (i) the occurrence of an Early Amortisation Event; or

 

7



--------------------------------------------------------------------------------

  (ii) the occurrence of the FCT Liquidation Date; or

 

  (iii) the occurrence of any of the circumstances described in Clause 20.3
(Taxes) of the Subordinated and Additional Deposits and Payments Agreement; or

 

  (iv) the Maximum Amount of Bank’s Funding is cancelled or reduced to below
€50,000,000, as may be amended from time to time;

Condition Precedent has the meaning given to it in Clause 6 or 7 or 8, as the
case may be, of the relevant Receivables Purchase and Servicing Agreement;

Contract means any document or contractual agreement between a Seller and a
Debtor, including without limitation the relevant contract, Invoice, order,
negotiable instruments issued in respect of such contract as the case may be,
and general or particular terms and conditions;

Credit Agreement means the five-year credit agreement dated 31 May 2007 and made
between the Guarantor, JPMorgan Chase Bank, N. A. as “Administrative Agent”,
“Issuing Bank” and “Swingline Lender”, J.P. Morgan Europe Limited as “London
Agent”, ABN AMRO Bank N.V. as “Syndication Agent” and Bank of America, N.A., BNP
Paribas and Citibank, N. A. as “Documentation Agents”, and others;

Custodian means Société Générale acting in its capacity as custodian of the FCT
pursuant to the FCT Regulations;

Daily Report means each report to be transmitted in a readable format on each
Business Day electronically by a Seller to the Purchaser which shall contain all
Debtor and Receivable Data in relation to each Relevant Receivable existing on
such Business Day;

Debit Note means any invoice or note issued by a Debtor in respect of goods or
services provided by such Debtor to a Seller;

Debtor means, with respect to a Receivable, the principal obligor of such
Receivable;

Debtor and Receivable Data has the meaning given to it in Clause 2 or 3 (Offer
to Sell) of the relevant Receivables Purchase and Servicing Agreement;

Deemed Collection means any amount payable to any Purchaser during any
Assessment Period in respect of a Dilution or in any of the other circumstances
stated to give rise to a Deemed Collection in the relevant Receivables Purchase
and Servicing Agreement;

Default Base means, in relation to any Monthly Collection Period (the Relevant
Collection Period), the total Outstanding Amount of Relevant Receivables which
had a Due Date falling during the Monthly Collection Period which was 3 Monthly
Collection Periods prior to the Relevant Collection Period;

 

8



--------------------------------------------------------------------------------

Default Ratio means, in relation to any Monthly Collection Period, the ratio
determined as of the Monthly Calculation Date immediately following that Monthly
Collection Period by dividing:

 

(a) the aggregate Outstanding Amount of Relevant Receivables which became
Defaulted Receivables during such Monthly Collection Period; by

 

(b) the Default Base relating to such Monthly Collection Period;

Default Reserve Percentage means, in relation to any Monthly Collection Period,
the percentage determined on the Monthly Calculation Date immediately following
that Monthly Collection Period by multiplying:

 

(a) 2.25;

 

(b) the Expected Defaults; and

 

(c) the Loss Horizon Ratio;

Defaulted Receivable means, at any time, any Purchased Receivable:

 

(a) which remains unpaid by the relevant Debtor more than 90 calendar days after
the corresponding Due Date; or

 

(b) is owed by a Debtor which is Insolvent or subject to Insolvency Proceedings,
and which has not been counted under (a) above; or

 

(c) which has been written off in accordance with the relevant General Policies
and Procedures Manual and has not been counted under (a) or (b) above;

Delinquency Ratio means the ratio determined on any Monthly Calculation Date by
reference to the immediately preceding Monthly Assessment Date and expressed as
a percentage, obtained by dividing (A) the aggregate Outstanding Amount of the
Delinquent Receivables by (B) the aggregate Outstanding Amount of the Relevant
Receivables;

Delinquent Receivable means, at any time, any Relevant Receivable which:

 

(a) remains unpaid by the relevant Debtor more than 60 calendar days after the
corresponding Due Date; and

 

(b) is not a Defaulted Receivable;

Depositor means WABCO Financial Services SPRL in its capacity as a depositor
under the Subordinated and Additional Deposits and Payments Agreement;

Depositor’s Account means the account of the Depositor with the Bank having the
references                                                          
                                        );

Depositor’s Percentage means 1 minus the Bank’s Percentage;

 

9



--------------------------------------------------------------------------------

Depositor’s Share of Receipts means an amount initially equal to zero (0), which
shall be:

 

(a) increased on each Settlement Date, by an amount equal to the product of:

 

  (i) the Receipts in respect of the Assessment Period ending immediately prior
to such Settlement Date, and

 

  (ii) the most recently determined Depositor’s Percentage; and

 

(b) allocated in accordance with the Order of Priorities;

Dilution means, in relation to any Purchased Receivable, the amount of any
credit note, refund, commercial discount, allowance, reverse invoice, discharge
by way of set-off or decrease in the face value of any Purchased Receivable
permitted or issued by any Seller;

Dilution Ratio means, in relation to any Monthly Collection Period, the ratio
computed on the following Monthly Calculation Date by reference to the latest
Monthly Assessment Date on which such Monthly Collection Period ends by
dividing:

 

(a) the aggregate amount of Dilutions related to Relevant Receivables, having
arisen during such Monthly Collection Period; and

 

(b) the Outstanding Amount of all Relevant Receivables as of the Monthly
Assessment Date prior to the latest Monthly Assessment Date;

Dilution Reserve Percentage means, in relation to any Monthly Collection Period,
the higher of the two following rates determined as of the relevant Monthly
Calculation Date:

 

(a) 8 per cent.; and

 

(b) the product of

 

  (i) the Three-Month Average Dilution Ratio, as of such Monthly Calculation
Date; and

 

  (ii) 2.25;

Due Date means, in respect of any Receivable, the date on which such Receivable
is expressed to be payable in the relevant Invoice or Contract;

Early Amortisation Event has the meaning set out in Schedule 3 to this
Agreement;

Effective Date means, in relation to any Associated Refinancing, the Business
Day on which any amount raised under such Associated Refinancing is applied by
the Bank to a Tranche;

Eligibility Criteria means the criteria set out and described as such in
Schedule 2;

 

10



--------------------------------------------------------------------------------

Eligible Bank means a credit institution duly licensed under the laws and
regulations of France or of any other Member State of the European economic area
(Espace économique européen), the short term unsecured and unsubordinated debt
obligations of which are rated at least A-1 by Standard & Poor’s and P-1 by
Moody’s;

Eligible Investments means any of the investments in which the Management
Company is entitled to invest the FCT Cash pursuant to the FCT Regulations;

Eligible Offered Receivable means at any time, any Eligible Receivable that is
offered for purchase pursuant to the relevant Receivables Purchase and Servicing
Agreement;

Eligible Receivable means, at any time, any Relevant Receivable satisfying, at
such time, the Eligibility Criteria;

EONIA means the reference rate known as the Euro Overnight Index Average in the
form of the rate listed under the aegis of the European Central Bank and
published at approximately 7.00 p.m. (Brussels time), by TELERATE (page 247) or
REUTERS (page EONIA) (or whatever page that may be substituted therefore), and
published (a) in relation to any Associated Refinancing based on the EONIA, one
Business Day after the Effective Date of such Associated Refinancing, for the
period of such Associated Refinancing and (b) in any other cases, one Business
Day following the date when sums due shall bear interest at such rate;

EUR or Euro or € means the lawful currency of those member states of the
European Union that have adopted the single currency as defined under Clause
109-L 4 of the European Union Treaty and under Regulation (CE) n°974/98 of 3 May
1998;

EURIBOR means, in relation to a whole number of months and in relation to any
Associated Refinancing based on EURIBOR for such number of months, the reference
rate per annum known as the European Inter-Bank Offered Rate in the form of the
rate listed under the aegis of the European Banking Federation and published at
approximately 11.00 a.m. (Brussels time), by TELERATE (page 248 and 249) or
REUTERS (page EURIBOR) (or whatever page that may be substituted therefore), two
Business Days before the Effective Date of such Associated Refinancing, for a
period of the relevant number of months commencing on the Effective Date of such
Associated Refinancing;

EURIBOR 1 month means, in relation to any Associated Refinancing based on the
EURIBOR 1 month, the reference rate known as the European Inter-Bank Offered
Rate in the form of the rate listed under the aegis of the European Banking
Federation and published at approximately 11.00am (Brussels time), by TELERATE
(page 248 and 249) or REUTERS (page EURIBOR) (or whatever page that may be
substituted therefore), two Business Days before the Effective Date of such
Associated Refinancing, for a period of one month commencing on the Effective
Date of such Associated Refinancing;

EURIBOR Plus Rate means, in relation to a whole number of months, the EURIBOR
for such number of months, plus a margin of one (1) per cent. or any such other
margin as may be agreed from time to time between the Bank and the Depositor (on
behalf of the Sellers);

 

11



--------------------------------------------------------------------------------

Euro CP Rate means, in relation to an Associated Refinancing carried out or to
be carried out through the issuance of euro commercial paper, the rate declared
by Antalis to be its cost of funds, expressed as a percentage rate per annum,
incurred in issuing such euro commercial paper;

Excess Concentration means, on any Assessment Date:

 

(a) zero, if the Total Excess Concentration is zero; or

 

(b) the contribution of Eligible Receivables included in the Total Excess
Concentration;

where:

Total Excess Concentration means the sum of W, X, Y and Z where:

 

  (i) “W” is, for every Debtor bearing a short-term rating of A-1 or A-1+ or P1
or being subject to an equivalent credit rating, whether public or not, by the
Rating Agencies, the aggregate of the positive differences, if any, between:

 

  (A) the aggregate Outstanding Amount of Eligible Receivables owing by each
such Debtor; and

 

  (B) 20 per cent. of the aggregate Outstanding Amount of all Eligible
Receivables;

 

  (ii) “X” is, for every Debtor bearing a short-term rating of A-2 or P2 or
being subject to an equivalent credit rating, whether public or not, by the
Rating Agencies, the aggregate of the positive differences, if any, between:

 

  (A) the aggregate Outstanding Amount of Eligible Receivables owing by each
such Debtor bearing such rating; and

 

  (B) 10 per cent. of the aggregate Outstanding Amount of all Eligible
Receivables;

 

  (iii) “Y” is, for every Debtor bearing a short-term rating of A-3 or P3 or
being subject to an equivalent credit rating, whether public or not, by the
Rating Agencies, the aggregate of the positive differences, if any, between:

 

  (A) the aggregate of the Outstanding Amount of Eligible Receivables owing by
each such Debtor; and

 

  (B) 6.5 per cent. of the aggregate of the Outstanding Amount of all Eligible
Receivables;

 

12



--------------------------------------------------------------------------------

  (iv) “Z” is, for every Debtor bearing no short-term rating or a non-prime
rating or being non investment grade, the aggregate of the positive differences,
if any, between:

 

  (A) the aggregate Outstanding Amount of Eligible Receivables owing by each
such Debtor; and

 

  (B) 4 per cent. of the aggregate Outstanding Amount of all Eligible
Receivables,

provided that in relation to this definition, (A) if a Debtor is an Affiliate of
another Debtor, the above calculations for such Debtors shall be performed as if
such Debtors were one Debtor and (B) if a Debtor’s credit rating from each
Rating Agency is not the same, the less favourable rating shall apply;

Expected Defaults means, on any Monthly Calculation Date, the greater of (i) the
Three-Month Average Default Ratio on such Monthly Calculation Date and (ii) the
highest Three-Month Average Default Ratio calculated on any of the preceding
eleven (11) Monthly Calculation Dates;

Face Amount means, in respect of a Receivable, the amount identified in the
relevant Invoice that corresponds to the consideration for goods or services
sold or provided by a Seller to a Debtor pursuant to the relevant Contract,
which amount is due and payable on the Due Date by such Debtor to such Seller;

FCT means the French fonds commun de titrisation known as “FCT - Val Duchesse
-Titrisation” jointly created by the Management Company and the Custodian,
governed by the provisions of Articles L. 214-42-1 to L. 214-49-14 and any other
law, decree or regulations that may be applicable to the fonds commun de
titrisation of the French Monetary and Financial Code and the FCT Regulations;

FCT Account Agreement means the agreement entered into on or before the FCT
Establishment Date between the Management Company, the Custodian and the FCT
Account Bank under which the Management Company has proposed to the Custodian,
and the Custodian has accepted that the FCT Account Bank opens and maintains the
FCT Transaction Account;

FCT Account Bank means Société Générale S.A. in its capacity as account bank of
the FCT or any successor thereto being an Eligible Bank;

FCT Cash means any cash standing from time to time to the credit of the FCT
Transaction Account or any other account or sub-account opened in the name of
the FCT;

FCT Establishment Date means the Initial Settlement Date, on which the FCT will
first purchase Relevant Receivables from the French Seller;

FCT Fee means the fees payable by the FCT, without any limitation, to the
Management Company, the Custodian, the FCT Account Bank as set out in Clause 25
(FCT Fees and expenses) of the FCT Regulations;

 

13



--------------------------------------------------------------------------------

FCT Liquidation Date means the date on which the Management Company decides to
liquidate the FCT, in accordance with Section VIII of the FCT Regulations and
Clause 18.1 of the French Receivables Purchase and Servicing Agreement and in
accordance with Article L.214-49-10 of the French Monetary and Financial Code;

FCT Liquidation Surplus means the amount remaining (boni de liquidation) after
the application of the relevant FCT Order of Priority on the FCT Liquidation
Date;

FCT Order of Priority means any of the orders of priority which shall be applied
by the Management Company in the payment (or the provision for payment, where
relevant) of all debts due and payable by the FCT to any of its creditors, as
set out in clause 15 of the FCT Regulations;

FCT Statutory Auditor means Mazars, having its registered office at Le Vinci, 4,
allée de l’Arche, 92075 La Défense Cedex (France);

FCT Transaction Account means the bank account opened by the Management Company
in the name of the FCT with the FCT Account Bank under the following references
(                                        ), or any other bank account which may
be substituted to the relevant bank account;

FCT Transaction Documents means:

 

(a) the FCT Regulations;

 

(b) the Units Administration Agreement;

 

(c) the French Receivables Purchase and Servicing Agreement;

 

(d) the Senior Units Subscription Agreement;

 

(e) the Residual Units Subscription Agreement;

 

(f) the FCT Account Agreement; and

 

(g) any other agreement, instrument, or document executed pursuant to or in
connection with any of the documents referred to in paragraph (a) to (f) above;

Floating Rate means, for the purposes of the calculation of default interest in
accordance with the terms of any Transaction Document, EONIA;

File means, with respect to any Receivable:

 

(a) all agreements, correspondence, notes, instruments, books, books of account,
registers, records and other information and documents (including, without
limitation, computer programmes, tapes or discs) in possession of each Seller or
delivered by such Seller to the relevant Servicer, if applicable; and

 

(b) the Contract,

relating to such Receivable and to the corresponding Debtor;

 

14



--------------------------------------------------------------------------------

French Purchaser Collection Account means the account of the French Purchaser
with Société Générale Paris-Opéra having the references: “WABCO FRANCE - FCT Val
Duchesse Titrisation 03620 00003205512-13”;

French Receivable means any Receivable offered for sale, sold or purported to be
sold pursuant to the French Receivables Purchase and Servicing Agreement;

French Receivables Purchase and Servicing Agreement means the receivables
purchase and servicing agreement dated as of 23 September 2009, between the
French Seller and the Management Company and the Custodian pursuant to which the
French Seller has agreed to sell Receivables originated by it in France to the
FCT, and has agreed to act as servicer in respect of such Receivables, in
accordance with the terms and subject to the conditions contained therein;

French Seller means WABCO France S.A.S.;

French Servicer means the French Seller, acting as servicer;

GAAP means generally accepted accounting principles in the United States of
America;

General Policies and Procedures Manual means, in relation to each Seller and
Servicer, the materials describing the standard operating, underwriting, credit
and collection criteria, procedures, policies and practices employed by such
Seller and Servicer, as notified in writing and/or transmitted in electronic
form to the Purchaser on or prior to the date hereof, as they may be modified
from time to time subject to and in accordance with the Transaction Documents;

German Purchaser Collection Account means the account of the Purchaser with
Société Générale Frankfurt having the references: “WABCO Deutschland -
                                         
                                       );

German Receivable means any Receivable offered for sale, sold or purported to be
sold pursuant to the German Receivables Purchase and Servicing Agreement;

German Receivables Purchase and Servicing Agreement means the receivables
purchase and servicing agreement dated as of 23 September 2009, between, inter
alia, each German Seller, each German Servicer and the Purchaser pursuant to
which each German Seller has agreed to sell Receivables originated by it to the
Purchaser, and has agreed to act as servicer in respect of such Receivables, in
accordance with the terms and subject to the conditions contained therein;

German Seller means Wabco Fahrezeugsysteme GmbH;

German Servicer means the German Seller, acting as servicer;

Governmental Authority means the government of the United States of America, any
other nation or any political subdivision thereof, whether state or local, and
any agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government;

 

15



--------------------------------------------------------------------------------

Group means the Parent and its direct or indirect subsidiaries;

Guarantee of or by any person means any obligation, contingent or otherwise, of
such person guaranteeing or having the economic effect of guaranteeing any
Indebtedness of any other person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such person, direct or
indirect, (a) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or to purchase (or to advance or supply funds for
the purchase of) any security for the payment of such Indebtedness, (b) to
purchase property, securities or services for the purpose of assuring the owner
of such Indebtedness of the payment of such Indebtedness or (c) to maintain
working capital, equity capital or other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness; provided, however, that the term Guarantee shall not include
endorsements for collection or deposit, in either case in the ordinary course of
business. The amount of any Guarantee shall be deemed to equal the stated or
determinable amount of the primary obligation in respect of which such Guarantee
is made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof (assuming such person is required to perform
thereunder); provided, however, that the amount of any Guarantee that, by its
terms, limits the amount payable thereunder to a stated or determinable amount
shall not exceed such stated or determinable amount;

Guarantee and Subordination Agreement means the guarantee and subordination
agreement dated as of 23 September 2009, between, inter alia, the Parent, the
Purchaser and the French Purchaser;

Guarantee Event means each of the events or circumstances set out below:

 

(a) the Guarantor shall default in the observance or performance of any
provision of the Guarantee and Subordination Agreement which default is not
remedied within 30 days (or 60 days if (x) such default is capable of being
cured, (y) a cure of such default will require more than 30 days and (z) the
Guarantor is proceeding to effect a cure of such default) after notice thereof
to the Guarantor by either the FCT or the Purchaser, as Beneficiary,

 

(b) any representation or warranty made (or deemed made) pursuant to the
Guarantee and Subordination Agreement, or in any statement or certificate
furnished by the Guarantor pursuant to Guarantee and Subordination Agreement
proves untrue in any material respect as of the date of the making (or deemed
making) thereof, and such untrue representation or warranty (if capable of
remedy before the expiry of such period) continues unremedied for a period of
three (3) calendar days from the date either Beneficiary gives notice to the
Guarantor requiring the same to be remedied,

 

(c) the Guarantor fails to pay any amount due under the Guarantee and
Subordination Agreement, unless its failure to pay is caused by technical or
administrative error in the transmission of funds and payment is made within one
(1) Business Day of its due date;

 

16



--------------------------------------------------------------------------------

Indebtedness of any person means, without duplication, (a) all obligations of
such person for money borrowed or raised (excluding all Securitization
Transactions that are accounted for as true sales of accounts receivable and not
as liabilities on the consolidated balance sheets of such Person, but including
Securitization Transactions accounted for as liabilities on the consolidated
balance sheets of such Persion), (b) all obligations of such person (other than
accounts payable and other similar items arising in the ordinary course of
business) for the deferred payment of the purchase price of property or services
which would appear as liabilities on a balance sheet of such person, (c) all
Capital Lease Obligations of such person, (d) all Guarantees by such person of
obligations of others that otherwise constitute Indebtedness and (e) all
obligations (contingent or otherwise) of such person as an account party in
respect of letters of credit issued to secure payment obligations that otherwise
constitute Indebtedness;

Ineligible Receivable means any Relevant Receivable held against a Debtor and
which is not an Eligible Receivable;

Information Date means the Business Day falling 3 Business Days before each
Settlement Date;

Initial Assessment Date means the date described as such in a separate letter
agreement between the Bank and the Seller’s Agent;

Initial Offer Date means the date described as such in a separate letter
agreement between the Bank and the Seller’s Agent;

Initial Offer Letter means the document delivered by the relevant Seller to the
Purchaser on the Initial Offer Date only specifying such Seller’s Offer to Sell
in respect of the related Offered Receivables, a form of which is attached as a
Schedule to each Receivables Purchase and Servicing Agreement;

Initial Settlement Date means (i) 8 January 2010, or (ii) such earlier Business
Day as may be notified in writing by the Seller’s Agent to the Bank no less than
4 weeks prior to such earlier Business Day;

Initial Transfer Offer means the document delivered by the French Seller to the
Purchaser on the Initial Offer Date setting out such Seller’s Offer to Sell in
respect of the related Offered Receivables in accordance with Clause 3 (Offers
to Sell), a form of which is attached as Schedule 6 to the French Receivables
Purchase and Servicing Agreement;

Insolvency Proceedings means the following events in respect of any person:

 

(a) a meeting of such person is convened for the purpose of considering whether
to pass any resolution for (or petition for) its winding up or its
administration or any such resolution is passed; or

 

17



--------------------------------------------------------------------------------

(b) any person (including representatives, shareholders, board members or
members of the supervisory board of the insolvent) presents a petition (or the
equivalent in any relevant jurisdiction) for the winding-up or for the
administration or for the bankruptcy, or the commencement of insolvency
proceedings in respect of such person, save where such person is in good faith
contesting such petition by appropriate proceedings; or

 

(c) any decision ordering the winding-up or administration of, or moratorium of
any indebtedness of, such person is taken; or

 

(d) any liquidator, trustee in bankruptcy, judicial custodian, conservator,
assignee, sequestrator, trustee, compulsory manager, receiver, administrative
receiver, administrator or the like is appointed in respect of such person or
any substantial part of the assets of such person or the directors of such
person request such appointment; or

 

(e) insolvency proceedings or preliminary insolvency proceedings of any kind are
opened against such person, or the commencement of insolvency proceedings is
rejected due to a lack of assets (mangels Masse) or for similar reasons under
the laws of any jurisdiction; or

 

(f) there occurs, in relation to such person, in any jurisdiction to which it or
any of its assets are subject, any event which has an effect equivalent or
substantially similar to any of those mentioned in paragraphs (a) to
(e) (inclusive) above;

Insolvent means, in relation to any person, a person which:

 

(a) is or is deemed for the purposes of any applicable law to be insolvent,
unable to pay its debts as they become due or its liabilities exceed its
available assets; or

 

(b) is subject to a suspension of payments, moratorium of any indebtedness,
winding-up, dissolution, administration (whether out of court or otherwise) or
reorganisation (by way of voluntary arrangement or otherwise) other than a
solvent liquidation or reorganisation; or

 

(c) institutes or has instituted against it a proceeding seeking a judgment of
insolvency, bankruptcy, emergency measures or any other relief under any
applicable bankruptcy or insolvency law or other similar law affecting
creditor’s rights; or

 

(d) is subject to Insolvency Proceedings;

Insurance Policy has the meaning given in the Insurance Servicing Agreement;

Insurance Servicer means WABCO Europe SPRL;

Insurance Servicing Agreement means the insurance servicing agreement dated as
of 23 September 2009, between, inter alia, the Insurance Servicer, the Purchaser
and the French Purchaser;

 

18



--------------------------------------------------------------------------------

Insurer means Atradius Credit Insurance NV, or such other creditworthy and
appropriate insurer as may be agreed between the parties to this agreement from
time to time;

Interest Period means, the period commencing on (and including) a Settlement
Date and ending on (but excluding) the following Settlement Date;

Interim EONIA Rate means, the EONIA, plus a margin of one (1) per cent. (or such
other margin as may be agreed for time to time between the Bank and the
Depositor (on behalf of the Sellers));

Intermediate Assessment Date means the fourth Business Day preceding an
Intermediate Settlement Date;

Intermediate Calculation Date means the second Business Day preceding an
Intermediate Settlement Date;

Intermediate Settlement Date means the dates described as such in a separate
letter agreement between the Bank and the Depositor, or any of such other three
Business Days of each calendar month as may be set out in a revised calendar
notified in accordance with Clause 4 (Notices) from time to time by the Bank to
the Depositor by no later than 60 days prior to the entry into force of such
revised calendar;

Invoice means, in respect of each Receivable, the notice for payment issued and
sent by a Seller to a Debtor and specifying, amongst other things:

 

(a) the products delivered or services provided;

 

(b) the amount to be paid by the relevant Debtor; and

 

(c) the Due Date for such payment;

Issue Document means, in respect of any issue of Senior Units, the issue
document established and executed by the Management Company substantially in the
form set out in Schedule 3 of the FCT Regulations;

Italian Purchaser Collection Account means the account of the Purchaser with
Société Générale Milan having the references: “Société Générale Bank Nederland
N.V., Non-resident account (                                         
                       ”);

Italian Receivables Purchase and Servicing Agreement means the receivables
purchase and serving agreement dated as of 23 September 2009 between the Italian
Seller, Italian Servicer and the Purchaser pursuant to which the Italian Seller
has agreed to sell Receivables originated by it to the Purchaser, and has agreed
to act as servicer in respect of such Receivables, in accordance with the terms
and subject to the conditions contained therein;

Italian Seller means WABCO Automotive Italia SRL;

Italian Servicer means the Italian Seller, acting as servicer;

 

19



--------------------------------------------------------------------------------

Loss Horizon Ratio means, on any Monthly Calculation Date, the ratio between:

 

(a) the Outstanding Amount of the Total Reference Receivables; and

 

(b) the Outstanding Amount of Eligible Receivables as at the last Monthly
Assessment Date;

where:

 

     Total Reference Receivables means all Purchased Receivables (whether
outstanding or paid) and all the Relevant Receivables purported to be
transferred (whether outstanding or paid), as at the Reference Date (including
those transferred on such Reference Date), which originally had a Due Date
between 90 days prior to the latest Monthly Assessment Date and 150 days after
that Monthly Assessment Date;

 

     Reference Date means the Settlement Date corresponding to the Monthly
Calculation Date concerned;

Management Company means Paris Titrisation, a société anonyme incorporated under
the laws of France, licensed by the Autorité des marchés financiers as a société
de gestion, whose registered office is located at 17, Cours Valmy, 92972 Paris
La Défense Cedex (France), registered with the Trade and Companies Register of
Nanterre (France) under number                         , acting in its capacity
as founder of the FCT pursuant to the FCT Regulations;

Margin means 0.45 per cent.;

Master Definitions Agreement means this master definitions agreement;

Material Adverse Effect means (a) a material adverse effect on the business,
assets, operations or financial condition of the Parent and its subsidiaries
taken as a whole or (b) the ability of any Obligor to perform any of its
obligations under the WABCO Transaction Documents being, or capable of being
reasonably expected to be, materially impaired, or (c) a material adverse effect
on the enforceability, collectability or origination of the Receivables;

Material Indebtedness, means any Indebtedness (i) in an aggregate amount in
excess of €50,000,000, or (ii) that has been disclosed as being material in a
8-K, a periodic or other report (including all reports on Form 10-K, Form 10-Q
and Form 8-K), proxy statement or any other material filed in respect of the
Parent with the SEC;

Material Subsidiary means, at any time, any consolidated Subsidiary of the
Parent, and whose total assets represent at least 5% of the Total Assets of the
Parent, as shown in the consolidated balance sheet of the Parent, for the period
of four fiscal quarters most recently ended. For the purposes of making the
determinations required by this definition, the components of total assets of
Non-US Subsidiaries shall be converted into US Dollars at the rates used in
preparing the consolidated balance sheets of the Parent included in the
applicable financial statements referred to in the Guarantee;

 

20



--------------------------------------------------------------------------------

Maturity Date means, in relation to any Tranche and/or any Associated
Refinancing, the date on which the principal amount of the Associated
Refinancing falls due for repayment;

Maximum Amount of the Bank’s Funding means €100,000,000 or such other amounts as
the Bank and the Seller’s Agent, acting on its own behalf and as agent on behalf
of the Sellers, may hereafter agree in writing from time to time, in the form of
Schedule 2 to Subordinated and Additional Deposits and Payments Agreement;

Monthly Assessment Date means the fourth Business Day preceding the Monthly
Settlement Date;

Monthly Collection Period means the period beginning on, but excluding, each
Monthly Assessment Date, and ending on, and including, the subsequent Monthly
Assessment Date;

Monthly Calculation Date means the second Business Day preceding a Monthly
Settlement Date;

Monthly Settlement Date means the dates described as such in a separate letter
agreement between the Bank and the Depositor or such other Business Day of each
calendar month as may be set out in a revised calendar notified in accordance
with Clause 4 (Notices) by the Bank to the Depositor from time to time by no
later than 60 days prior to the entry into force of such revised calendar;

Moody’s means Moody’s France SAS, a subsidiary of Moody’s Investors Service
Limited, whose registered office is at 65-67, rue de la Victoire, 75009 Paris
(France);

Net Pool Balance means the amount calculated on any Calculation Date which is
equal to A – B – C- D, where:

 

  A is the Outstanding Amount of Relevant Receivables; and

 

  B is the Outstanding Amount of Ineligible Receivables; and

 

  C is the Excess Concentrations (if any); and

 

  D is the aggregate amount of Debit Notes

in each case as calculated on such Assessment Date, but taking into account the
Relevant Receivables to be transferred on the immediately following Settlement
Date;

Non-conforming Receivable has the meaning given to it in Clause 11 (Deemed
Collections and Dilutions) of the German Receivables Purchase and Servicing
Agreement and the Italian Receivables Purchase and Servicing Agreement and
Clause 13 (Deemed Collections and Dilutions) of the French Receivables Purchase
and Servicing Agreement;

Non-Securitised Receipts means any amounts paid to a Purchaser Collection
Account which are not Collections in respect of Purchased Receivables;

 

21



--------------------------------------------------------------------------------

Obligors means the Parent, the Insurance Servicer, the Depositor, the Seller’s
Agent, the Sellers and the Servicers, and Obligor means any of them;

Offer Date means, (i) the Initial Offer Date, and (ii) each Assessment Date
thereafter;

Offer Letter means the document delivered by the relevant Seller to the
Purchaser on each Offer Date setting out such Seller’s Offer to Sell in respect
of the related Offered Receivables, a form of which is attached as a Schedule to
each Receivables Purchase and Servicing Agreement;

Offer to Sell has the meaning given to it in Clause 2 or Clause 3 (Offers to
Sell) of the relevant Receivables Purchase and Servicing Agreement;

Offered Receivable means:

 

(a) for the purposes of the German Receivables Purchase and Servicing Agreement,
each Receivable listed in a Receivables List attached to or delivered with an
Offer Letter delivered to the Purchaser in accordance with Clause 2.1 or Clause
2.2 of the German Receivables Purchase and Servicing Agreement;

 

(b) for the purposes of the Italian Receivables Purchase and Servicing
Agreement, each Receivable listed in a Receivables List attached to or delivered
with an Offer Letter delivered to the Purchaser in accordance with Clause 3.1 or
Clause 3.2 of the Italian Receivables Purchase and Servicing Agreement;

 

(c) for the purposes of the French Receivables Purchase and Servicing Agreement,
each Receivable listed in a Receivables List attached to or delivered with a
Transfer Offer delivered to the Purchaser in accordance with Clause 3.1 or
Clause 3.2 of the French Receivables Purchase and Servicing Agreement; and

 

(d) for the purposes of any other Transaction Document, any Receivable described
in paragraphs (a), (b) or (c) above.

Officer’s Certificate means a certificate of an Obligor substantially in the
form of Schedule 4;

Order of Priorities means the sequence in which payments shall be made by the
Purchaser under the Transaction Documents, as more particularly set out in
Clauses 14 and 15 of the Subordinated and Additional Deposits and Payments
Agreement;

Outstanding Amount means, in respect of a Receivable, the aggregate amount
outstanding in respect of such Receivable, together with VAT thereon, to the
extent not already paid by the relevant Debtor;

Parent means WABCO Holdings Inc.;

Paying Party has the meaning to it in Clause 18 of the Subordinated and
Additional Deposits and Payments Agreement;

 

22



--------------------------------------------------------------------------------

Person means any natural person, corporation, limited liability company, trust,
joint venture, association, company, partnership, Governmental Authority or
other entity;

Potential Early Amortisation Event means any event or condition that, with the
giving of notice or lapse of time, or both, would constitute an Early
Amortisation Event;

Programme Fee means the programme fee calculated and paid by the Depositor in
accordance with the Subordinated and Additional Deposits and Payments Agreement;

Programme Fee Payment Date means:

 

(a) at any time from, but excluding, the Closing Date until, but excluding, the
Initial Settlement Date, the last Business Day of each calendar month;

 

(b) the Initial Settlement Date; and

 

(c) at any time after the Initial Settlement Date, each Settlement Date;

Programme Fee Percentage means 1 per cent.;

Purchaser means Société Générale Bank Nederland N.V. or the FCT, as the case may
be;

Purchase Price means, with respect to an Offered Receivable, the Face Amount of
such Offered Receivable, in Euro;

Purchased Receivable means any Offered Receivable and any other Receivable which
has been purchased by the Purchaser from a Seller, in each case pursuant to the
relevant Receivables Purchase and Servicing Agreement;

Purchaser Collection Account means, in respect of Purchased Receivables
purchased from the French Seller, the French Purchaser Collection Account, or,
in respect of Purchased Receivables purchased from the German Seller, the German
Purchaser Collection Account, or, in respect of Purchased Receivables purchased
from the Italian Seller, the Italian Purchaser Collection Account;

Rating Agencies means S&P and Moody’s, or such other entity to which they may
transfer the whole of the credit rating business or with which they may
consolidate, amalgamate or merge;

Receipts means at any time (i) any Collections actually received by the Bank and
not yet applied toward the purchase of Offered Receivables in accordance with
the relevant Receivables Purchase and Servicing Agreement and (ii) any amounts
of principal so collected by the Bank in respect of the Senior Units and,
(iii) during the Revolving Period, the sum of any positive variation in the
Subordinated Deposit, any positive variation in the Additional Deposit and the
increase, if any, in the Bank’s Funding, in each case actually received by the
Bank on the relevant Monthly Settlement Date;

 

23



--------------------------------------------------------------------------------

Receivable means the amount payable by a Debtor pursuant to the terms of a
Contract, together with any and all legal and beneficial rights to payment and
all proceeds relating thereto (including any and all Ancillary Rights);

Receivables List means each document attached to the Initial Offer Letter or
Initial Transfer Offer, as the case may be, and each Offer Letter or Transfer
Offer, as the case may be, that is delivered by, in each case, the Italian
Seller, the German Seller or the French Seller (or, in each case, the Seller’s
Agent on behalf of such Seller) identifying one or more Offered Receivables
which are offered for sale pursuant to the Initial Offer Letter or Initial
Transfer Offer or the Offer Letter or the Transfer Offer, as the case may be,
and which contains the relevant Debtor and Receivable Data in respect of such
Offered Receivables;

Receivables Purchase and Servicing Agreement means any of the French Receivables
Purchase and Servicing Agreement, the German Receivables Purchase and Servicing
Agreement or the Italian Receivables Purchase and Servicing Agreement, as the
case may be;

Records means one or more original copies or readable copies thereof of any
records, books of account, papers, records, registers, computer tapes and discs,
statements, correspondence and documents in the possession of, under the control
of or relating to the affairs of, any Obligor, any Depositor or the Parent, or
relating to any Debtor and Receivable Data, Daily Report, any Receivable, any
Relevant Receivable, any Defaulted Receivable, any Non-Conforming Receivable,
any Invoice or Contracts;

Reference Banks means Calyon, Natixis and BNP Paribas, each acting through its
principal Paris office or any other bank agreed between the Bank and the
Depositor;

Refinancing Rate means, in relation to any Associated Refinancing, the rate
determined in accordance with Clause 22.4 (Refinancing Rate) of the Subordinated
and Additional Deposits and Payments Agreement;

Relevant Date has the meaning given to it in Clause 18 of the Subordinated and
Additional Deposits and Payments Agreement;

Relevant EURIBOR Plus Rate means, in relation to any Associated Refinancing in
Euro, the EURIBOR Plus Rate for the whole number of months which is the closest
to the terms of such Associated Refinancing;

Relevant Receivable means any Receivable which satisfies the Relevant
Receivables Criteria;

Relevant Receivables Criteria means the criteria set out in Schedule 1 of the
Master Definition Agreement;

Repurchase Amount means the Face Amount of the Purchased Receivable identified
in the related Repurchase Request less any Collections previously received by
the Purchaser in respect of such Purchased Receivable;

 

24



--------------------------------------------------------------------------------

Repurchased Receivable means any Purchased Receivable identified in the related
Repurchase Request and which is repurchased by the relevant Seller in accordance
with the relevant Receivables Purchase and Servicing Agreement;

Repurchase Request has the meaning set out in Clause 11 (Option to Repurchase)
of a Receivables Purchase and Servicing Agreement;

Reserve Floor Percentage means 20 per cent.;

Reserve Percentage means, on any Calculation Date, the higher of A and B where,

 

  A is the Reserve Floor Percentage, and

 

  B is equal to (a) + (b) + (c) where

 

  (a) is the Default Reserve Percentage,

 

  (b) is the Dilution Reserve Percentage,

 

  (c) is the Yield Reserve Percentage,

in each case, as of such Calculation Date;

Residual Maturity means, on any day and in relation to any Receivable, the
number of days remaining before the Due Date of such Receivable;

Residual Unit means any of the two (2) residual subordinated units, with a
nominal of €150 each, with an undetermined interest rate, issued by the FCT on
the FCT Establishment Date pursuant to the FCT Regulations in accordance with
applicable provisions of the French Monetary and Financial Code, and which will
be subscribed for by the Bank and by the FCT Account Bank, as applicable;

Revolving Period means the period beginning on, and including, the Initial
Settlement Date, and ending on, and including, the Commitment Termination Date
determined in accordance with paragraph (a) of the definition of “Commitment
Termination Date”, but excluding the Commitment Termination Date determined in
accordance with paragraph (b) of the definition of “Commitment Termination
Date”;

Seller means any of the French Seller, the German Seller or the Italian Seller;

Securitization Transactions has the meaning given in the Credit Agreement;

Security Interest means any encumbrance, mortgage, pledge, lien, charge,
assignment, hypothecation, retention of title or extended retention of title,
right of priority or security interest or any other agreement or arrangement
having similar effect;

Seller’s Agent means WABCO Financial Services SPRL acting in its capacity as
seller’s agent, in the name of and on behalf of each Seller;

Senior Unitholder means a holder from time to time of any Senior Unit;

 

25



--------------------------------------------------------------------------------

Senior Units means the units (parts) issued or to be issued by the FCT pursuant
to the FCT Regulations and to be subscribed by the Senior Units Subscriber, the
proceeds of which will be used by the Management Company to purchase Offered
Receivables from the French Seller;

Senior Unit Principal Amount means the principal amount of the relevant Senior
Unit issued by the FCT which shall be equal to, on the FCT Establishment Date or
on any Settlement Date during the Revolving Period, the Outstanding Amount of
Relevant Receivables originated by the French Seller, as at the immediately
preceding Offer Date;

Senior Unit Repayment Amount means, on any Settlement Date during the Revolving
Period, the Senior Unit Principal Amount as at the preceding Settlement Date;

Senior Unit Subscriber means Société Générale Bank Nederland N.V., in its
capacity as subscriber under the Senior Units Subscription Agreement;

Senior Units Subscription Agreement means the agreement executed on or before
the Closing Date between the Management Company, the Custodian and the Senior
Units Subscriber pursuant to which the Senior Units Subscriber has agreed, inter
alia, to subscribe the Senior Units issued from time to time during the
Revolving Period by the FCT in order to finance the Purchase Price of Purchased
Receivables purchased from the French Seller;

Servicer means any of the Sellers in their capacity as servicer pursuant to any
Receivables Purchase and Servicing Agreement;

Settlement Date means the Initial Settlement Date, each Intermediate Settlement
Date and Monthly Settlement Date;

Shortfall has the meaning to it in Clause 19 of the Subordinated and Additional
Deposits and Payments Agreement;

Société Générale means Société Générale, a société anonyme incorporated under
the laws of France, whose registered office is located 29, boulevard Haussmann,
75009 Paris, France, registered with the Trade and Companies Register of Paris
(France) under number 552 120 222, licensed as a credit institution by the
Comité des Établissements de Crédit et des Entreprises d’Investissement;

Solvency and Compliance Certificate means the certificate issued in respect of
any Seller which is to be delivered to the Purchaser in accordance with the
terms of the relevant Receivables Purchase and Servicing Agreement,
substantially in the form set out in Schedule 2 to such Receivables Purchase and
Servicing Agreement;

S&P means Standard & Poor’s Rating Services, a division of the McGraw-Hill
Companies Inc.;

Subordinated and Additional Deposits and Payments Agreement means the
subordinated and additional deposits and payments agreement dated as of

 

26



--------------------------------------------------------------------------------

23 September 2009, between the Depositor, the Seller’s Agent and the Bank,
pursuant to which the Depositor has agreed to deposit, from time to time, funds
with the Bank in respect of the Additional Deposit and the Subordinated Deposit,
the Seller’s Agent has agreed to make certain other payments as set out therein;

Subordinated Deposit means the subordinated cash deposit made by the Depositor
with the Bank on (i) the Initial Settlement Date and (ii) each Settlement Date,
in each case, in accordance with the provisions of the Subordinated and
Additional Deposits and Payments Agreement;

Subordinated Deposit Aggregate Outstanding Amount means, at any time, the
aggregate amount of Depositor’s Subordinated Deposit Amount paid by the
Depositor on the Initial Settlement Date or on any Settlement Date, as the case
may be, to the extent not repaid or discharged as of such time;

Subordinated Deposit Required Amount means an amount as determined in accordance
with Clause 8.2 of the Subordinated and Additional Deposits and Payments
Agreement;

Subsidiary means, with respect to any person (herein referred to as the parent),
any person (herein referred to as a subsidiary) of which securities or other
ownership interests representing more than 50% of the equity or more than 50% of
the ordinary voting power or, in the case of a partnership, more than 50% of the
general partnership interests are, at the time any determination is being made,
owned, controlled or held by the parent, or by one or more direct or indirect
subsidiaries of the parent, or by the parent and one or more direct or indirect
subsidiaries of the parent.

Support Facility means any liquidity and/or credit support provided to Antalis
in connection with the Bank’s Funding;

Support Facility Provider means each person providing a Support Facility;

TARGET means Trans-European Automated Real-time Gross Settlement Express
Transfer payment system launched on 19 November 2007 (TARGET 2);

TARGET Day means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET 2) is open for the settlement of payments in
Euro;

Tax or Taxes means all present and future taxes, levies, imposts, duties or
charges of any nature whatsoever imposed, including (without limitation) value
added tax or any similar tax and any franchise, transfer, sales, use, business,
occupation, excise, personal property, real property, stamp, gross income, fuel,
leasing, occupational, turnover, excess profits, excise, gross receipts,
franchise, registration, licence, corporation, capital gains, export/import,
income, levies, imposts, withholdings or other taxes or duties of any nature
whatsoever now or hereafter imposed, levied, collected, withheld or assessed by
any national or regional taxing or fiscal authority or agency, together with any
penalties, additions to tax, fines or interest thereon, and tax and taxation
shall be construed accordingly;

 

27



--------------------------------------------------------------------------------

Tax Credit has the meaning given to it in Clause 18 (Stamp Duty and Taxes) of
the German Receivables Purchase and Servicing Agreement and the Italian
Receivables Purchase and Servicing Agreement and in Clause 22 (Stamp Duty and
Taxes) of the French Receivables Purchase and Servicing Agreement;

Three-Month Average Default Ratio means, on any Monthly Calculation Date, the
sum of the Default Ratios calculated on such Monthly Calculation Date and each
of the preceding two (2) Monthly Calculation Dates, divided by three (3);

Three-Month Average Delinquency Ratio means, on any Monthly Calculation Date,
the sum of the Delinquency Ratios calculated on such Monthly Calculation Date
and each of the preceding two (2) Monthly Calculation Dates, divided by three
(3);

Three-Month Average Dilution Ratio means, on any Monthly Calculation Date, the
sum of the Dilution Ratios calculated on such Monthly Calculation Date and each
of the preceding two (2) Monthly Calculation Dates, divided by three (3);

Tranche means all or a portion of the Bank’s Funding;

Transaction Documents means collectively:

 

(a) each Receivables Purchase and Servicing Agreement;

 

(b) the Subordinated and Additional Deposits and Payments Agreement;

 

(c) the Master Definitions Agreement;

 

(d) the Insurance Servicing Agreement;

 

(e) the Guarantee and Subordination Agreement; and

 

(f) the FCT Transaction Documents;

Transfer Date means any day on which an Offered Receivable is purchased or
purported to be purchased by the Purchaser in accordance with the relevant
Receivables Purchase and Servicing Agreement;

Transfer Document has the meaning given to it in Clause 5.1(b) of the French
Receivables Purchase and Servicing Agreement;

Transfer Fee means the transfer fee payable by the Depositor on each Transfer
Fee Payment Date in accordance with the Subordinated and Additional Deposits and
Payments Agreement;

Transfer Fee Payment Date means, in relation to any Transfer Fee Period, each
Settlement Date;

Transfer Fee Period means each period beginning on, and including, a Settlement
Date (or, respect of the first such period, the Initial Settlement Date) and
ending on, but excluding, the next Settlement Date;

 

28



--------------------------------------------------------------------------------

Transfer Fee Rate has the meaning given to it in Clause 18 of the Subordinated
and Additional Deposits and Payments Agreement;

Transfer Offer means the document delivered by the French Seller to the FCT on
each Offer Date setting out the French Seller’s transfer offer in respect of the
related Offered Receivables, a form of which is attached as a Schedule 7 to the
French Receivables Purchase and Servicing Agreement;

Unapplied Collections means the aggregate amount of Receipts allocated to the
repayment of the Bank’s Funding which the Bank does not actually apply on that
Settlement Date to the repayment of the Bank’s Funding;

Units means the Senior Units and the Residual Units issued or to be issued from
time to time on the FCT Establishment Date and on any Settlement Date thereafter
by the FCT pursuant to the FCT Regulations;

Unitholder means a holder from time to time of any Unit;

Units Administration Agreement means the agreement entered into on or before the
FCT Establishment Date between the Management Company, the Custodian and Société
Générale (acting through its branch located at Nantes), whereby Société Générale
(acting through its branch located at Nantes) is appointed as Administrative
Agent in relation to the Units;

USCP Issuer means, Antalis US Funding Corp., a company incorporated under the
laws of the State of Delaware;

USCP Loan means the loan granted by the USCP Issuer to Antalis pursuant to the
agreement entitled Intra Group Loan Agreement dated 22 June 2004 between the
USCP Issuer and Antalis;

USCP Loan Rate means the interest rate per annum applicable to the relevant USCP
Loan drawn or to be drawn from time to time by Antalis;

USD or US Dollars or $ means lawful money of the United States of America;

Value Added Tax or VAT shall be construed as a reference to value added tax
under laws of any jurisdiction;

WABCO Transaction Documents means collectively:

 

(a) each Receivables Purchase and Servicing Agreement;

 

(b) the Subordinated and Additional Deposits and Payments Agreement;

 

(c) the Master Definitions Agreement;

 

(d) the Insurance Servicing Agreement; and

 

(e) the Guarantee and Subordination Agreement.

 

29



--------------------------------------------------------------------------------

Yield Reserve Percentage means, the rate, expressed as a percentage, equal to
the highest of:

 

(f) 1.5 per cent.; and

 

(g) ((A x 2.25) + B) x C / D

where,

 

  A is EURIBOR 1 month,

 

  B is the sum of the Programme Fee Percentage and of the Margin,

 

  C is the Average Collection Period,

 

  D is 360.

3. GENERAL INTERPRETATION

In any Transaction Document or other agreement, instrument or deed expressly and
specifically incorporating by reference this Master Definitions Agreement or to
which this Master Definitions Agreement is expressed to apply the following
principles of interpretation shall apply:

 

(a) the headings in any Transaction Document shall not affect its
interpretation;

 

(b) unless the context otherwise requires, words denoting the singular number
only shall include the plural number also and vice versa, words denoting one
gender only shall include the other genders and words denoting persons only
shall include firms, corporations and other organised entities, whether separate
legal entities or otherwise, and vice versa;

 

(c) unless the context otherwise requires, any reference in any Transaction
Document to:

 

  (i) any agreement or other document shall be construed as a reference to the
relevant agreement or document as the same may have been, or may from time to
time be, replaced, extended, amended, varied, novated, supplemented or
superseded;

 

  (ii) any statutory provision or legislative enactment shall be deemed also to
refer to any re-enactment, modification or replacement thereof and any statutory
instrument, order or regulation made thereunder or under any such re-enactment;
and

 

  (iii) any party to a Transaction Document shall include references to its
successors, permitted assigns and any person deriving title under or through it;
references to the address of any person shall, where relevant, be deemed to be a
reference to its address as current from time to time;

 

30



--------------------------------------------------------------------------------

(d) unless expressly agreed otherwise, fees and interest payments that are to be
calculated with reference to percentage rates and accrual periods shall be
calculated in arrears on the basis of actual days elapsed and a year of 360 days
per annum;

 

(e) unless expressly provided for to the contrary, all references made in any
Transaction Document to a day, are references to a calendar day;

 

(f) the Recitals, Schedules and Appendices (including their Annexes) to any
Transaction Documents constitute an integral and substantive part of such
Transaction Document. Any reference to any Transaction Document includes a
reference to its Recitals, Schedules and Appendices (including their Annexes);

 

(g) unless expressly provided for to the contrary, all references made in any
Transaction Document to a Recital, a Clause, a Sub-clause, a Schedule, a Part or
an Appendix, are reference to the recitals, the clauses, the sub-clauses, the
schedules, the parts and the appendices of this Transaction Document;

 

(h) all references made in any Transaction Document to a Receivable shall
include a reference to the related Collateral Security and Ancillary Rights, if
any;

 

(i) unless expressly provided for to the contrary, references to time in any
Transaction Document are to local time in Paris (France);

 

(j) words appearing in any Transaction Document in a language other than English
shall have the meaning ascribed to them under the law of the corresponding
jurisdiction and such meaning shall prevail over their translation into English,
if any;

 

(k) where an obligation is expressed in any Transaction Document to be performed
on a date which is not a Business Day, such date shall be postponed to the first
following day that is a Business Day unless that day falls in the next month in
which case that date will be the first preceding day that is a Business Day; and

 

(l) where any party to any Transaction Document from time to time acts in more
than one capacity under such Transaction Document, the provisions of that
Transaction Document shall apply to it as though it were a separate party in
each such capacity except insofar as they require it in one capacity to give as
notices or information to itself in another capacity.

4. NOTICES

4.1 Each communication to be made under the Transaction Documents shall (except
as expressly permitted or required otherwise) be made in the English language,
in writing, by facsimile or letter.

4.2 Any communication or document to be made or delivered by one party to
another pursuant to this Agreement shall be made or delivered to that other
person at

 

31



--------------------------------------------------------------------------------

the address identified in Clause 4.3, or such other address or fax number as may
be validly notified pursuant to the provisions of this Clause 4.2 and shall be
deemed to have been made or delivered:

 

(a) in the case of any communication made by facsimile, when despatched; or

 

(b) in the case of any communication made by letter, when left at that address,

provided that in each case where delivery occurs after 6.00 p.m. on a Business
Day or on a day which is not a Business Day, service shall be deemed to occur at
9.00 a.m. on the next following Business Day.

Any communication sent by facsimile shall be promptly confirmed by letter but
the non-delivery or non-receipt of any such letter shall not affect the validity
of the original facsimile communication.

In respect of any Transaction Document, provided it is so specified in the
relevant Transaction Document, any communication to be made between the parties
under or in connection with such Transaction Document may be made by electronic
mail, provided that the parties to such Transaction Document have:

 

(a) notified each other in writing of their electronic mail address and/or any
other information required to enable the sending and receipt of information by
that means; and

 

(b) notified each other of any change to their address or any other such
information supplied by them.

Any electronic communication made between the parties will be effective only
when actually received in readable form, and in the case where such
communication is effective after 6.00 p.m. on a Business Day or on a day which
is not a Business Day, such communication shall be deemed to be effective at
9.00 a.m. on the next following Business Day.

4.3 The addresses and fax numbers of the parties for the purpose of Clause 4.1
are as follows:

SOCIÉTÉ GÉNÉRALE BANK NEDERLAND N.V.

Amstelplein 1

1096-HA Amsterdam,

The Netherlands

Fax: +31 20 463 53 58

Attention: Niek Volkers

 

32



--------------------------------------------------------------------------------

PARIS TITRISATION

17, Cours Valmy

92972 Paris La Défense Cedex

France

Fax: +33(0)1 46 92 45 96

Attention: Bâssine Wane / Amélie Aleonard

WABCO FAHRZEUGSYSTEME GMBH

c/o WABCO Europe SPRL

Chaussee de Wavre 1789

1160 Bruxelles

Belgium

Fax: +32 2 663 98 99

Attention: Malcolm Gilbert/Jef Van Osta

WABCO FRANCE S.A.S.

c/o WABCO Europe SPRL

Chaussee de Wavre 1789

1160 Bruxelles

Belgium

Fax: +32 2 663 98 99

Attention: Malcolm Gilbert/Jef Van Osta

WABCO FINANCIAL SERVICES SPRL

c/o WABCO Europe SPRL

Chaussee de Wavre 1789

1160 Bruxelles

Belgium

Fax: +32 2 663 98 99

Attention: Malcolm Gilbert/Jef Van Osta

WABCO AUTOMOTIVE ITALIA SRL

c/o WABCO Europe SPRL

Chaussee de Wavre 1789

1160 Bruxelles

Belgium

Fax: +32 2 663 98 99

Attention: Malcolm Gilbert/Jef Van Osta

A party may notify any of the other parties to any of the Transaction Documents
of a change to its name, relevant addressee, address or fax number for the
purposes of this Clause 4.2, provided that such notice shall only be effective
on:

 

(a) the date specified in the notice as the date on which the change is to take
place; or

 

33



--------------------------------------------------------------------------------

(b) if no date is specified or the date specified is less than five (5) Business
Days after the date on which notice is given, the date following five
(5) Business Days after notice of any change has been given.

5. GOVERNING LAW AND JURISDICTION

5.1 This Agreement and all matters arising from or connected with it shall be
governed by, and construed in accordance with, French law.

5.2 Each party agrees that the competent courts of Paris shall have exclusive
jurisdiction to settle any dispute (including, without limitation, claims for
set-off and counterclaim) which may arise in connection with the creation,
validity, effect, interpretation or performance of, or the legal relationships
established by this Agreement.

 

34



--------------------------------------------------------------------------------

Executed in Paris, on 23 September 2009

 

PARIS TITRISATION

   )   

LOGO [g24282g89n10.jpg]

name:

   )   

title:

   )       )   

name:

   )   

title:

   )         

 

SIGNED by its duly authorized attorneys,

   )    LOGO [g24282g04m35.jpg]

for and on behalf of

   )   

SOCIÉTÉ GÉNÉRALE BANK

   )   

NEDERLAND N.V.

   )   

 

Attorney

     

 

Attorney

     

 

SIGNED by its duly authorized attorneys,

   )    LOGO [g24282g72m17.jpg]

for and on behalf of

   )   

SOCIÉTÉ GÉNÉRALE S.A.

   )   

 

Attorney

                                         

 

SIGNED by its duly authorized attorneys,

   )    LOGO [g24282g72m17.jpg]

for and on behalf of

   )   

ANTALIS S.A.

   )   

 

Attorney

                                   

 

35



--------------------------------------------------------------------------------

WABCO FRANCE S.A.S

   )   

LOGO [g24282g15g35.jpg]

name:

   )   

title:

   )       )   

name:

   )   

title:

   )   

 

WABCO FAHRZEUGSYSTEME GMBH

   )    LOGO [g24282g15g35.jpg]

name:

   )   

title:

   )       )    LOGO [g24282g87d45.jpg]

name:

   )   

title:

   )                     

 

WABCO AUTOMOTIVE ITALIA SRL

   )    LOGO [g24282g15g35.jpg]

name:

   )   

title:

   )       )   

name:

   )   

title:

   )   

 

WABCO FINANCIAL SERVICES SPRL

   )    LOGO [g24282g15g35.jpg]

name:

   )   

title:

   )       )   

name:

   )   

title:

   )   

 

36



--------------------------------------------------------------------------------

SCHEDULE 1

CRITERIA FOR RELEVANT RECEIVABLES

A Receivable which satisfies the following criteria is a Relevant Receivable:

1. the Receivable is owing to a Seller by a customer of that Seller and results
from the sale of products under Contracts in the normal course of that Seller’s
business;

2. the Debtor under the Receivable is a private legal entity (being a company,
body corporate or partnership between corporate entities and not, for the
avoidance of doubt, a governmental entity, body or agency or natural person)
and, in the case of any Receivable originated by the German Seller, is an
entrepreneur (Unternehmer) within the meaning of Section 14 of the German Civil
Code (Bürgerliches Gesetzbuch) which, in each case, is duly incorporated;

3. the Debtor owing such Receivable is duly incorporated or established and
registered and carrying on business in, and under the laws of one of the
jurisdictions listed below next to the name of the Seller concerned:

 

Seller

  

Relevant countries

Italian Seller

   Italy

French Seller

   France and, in the case of PSA Spain, Spain

German Seller

   Germany

4. the Receivable owing to a Seller arises under a Contract governed by the law
of the place of incorporation of that Seller (other than as agreed as between
the Seller and the Bank).

5. title, ownership and all rights of property and Collateral Security and
Ancillary Rights in and to the Receivable are fully capable of transfer in
accordance with the WABCO Transaction Documents without restriction or the
requirement of any consents from a Debtor or any third party;

6. the Receivable does not constitute a shareholder loan or inter-company loan
and is not insured by an export credit agency;

7. where a Receivable is evidenced by a negotiable instrument, that instrument
has not been negotiated, released or delivered to, or endorsed in favour of, any
person other than the Purchaser or the French Purchaser;

 

37



--------------------------------------------------------------------------------

8. the Receivable does not arise out of a Contract the performance of which has
been wholly or partly subcontracted by the Seller concerned, and in the
relationship between the Debtor under the relevant Contract and the Seller, such
Seller acts in its own name and for its own account and not as an undisclosed
agent, or under any similar arrangement, of its supplier or (indirect) parent or
of any third party;

9. the Receivable has not been the subject of the transfer back procedure
referred to in Clause 12 (Option to Repurchase) of the Italian Receivables
Purchase and Servicing Agreement and the German Receivables Purchase and
Servicing Agreement or Clause 14 (Option to Repurchase) of the French
Receivables Purchase and Servicing Agreement, as applicable;

10. the Receivable has been originated by a Seller and, from the date of its
origination to the date on which it is transferred to the Bank monitored, in
each case in all material respects in accordance with the Seller’s General
Policies and Procedures Manual and in a manner which complies in all material
respects with the provisions of all laws and regulations applicable to each such
Receivable;

11. the express terms of the Applicable Terms and Conditions, pursuant to which
the Receivable is payable, legally bind the relevant Debtor and such Receivable
is not subject to negotiations with the Debtor or any third party and is not
open to challenge or the subject of any arbitration or court proceedings as to
its existence or amount;

12. with effect from the time when an Offered Receivable is purchased by the
Purchaser or the French Purchaser, as the case may be, the records of the
relevant Seller clearly identify and individualise the relevant Purchased
Receivable and all amounts to be collected in respect of such Purchased
Receivable as belonging to the Purchaser or the French Purchaser, as the case
may be, and are held by such Seller only in its capacity as the servicing agent
of that Purchaser;

13. other than corporate tax payable by a Seller on its profits, each Offered
Receivable is not subject to any withholding taxes and can be assigned free and
clear of any VAT, sales taxes, withholding taxes, export/import taxes,
acquisition taxes, transfer taxes or any other Taxes, charges, levies, duties or
imposts;

14. the Debtor in respect of each Receivable shall not be an Affiliate of a
Seller or of the Parent;

15. the relevant Seller is the original creditor of the Receivable and did not
purchase it or acquire it from a third party;

16. the Receivable is a non-interest bearing trade receivable (subject to any
late-payment interest only) and shall result from the sale of automotive
products by the relevant Seller under the relevant Contract, and shall be
represented by an Invoice which specifies that payment in respect of the
Receivable is to be made to the relevant Purchaser Collection Account;

17. all obligations of a Seller and other conditions under the relevant Contract
under which the Receivable is originated, upon the performance or fulfillment of
which the relevant Debtor’s obligation to pay the Receivable is in any way
dependent,

 

38



--------------------------------------------------------------------------------

have been performed or fulfilled in full, and there is nothing which would
permit such Debtor (or its agent, as appropriate) to reject the goods delivered
(or to be delivered) under any such contract or arrangement or which would
provide the Debtor (or its agent, as appropriate) with any legal basis for not
making timely payment in full;

18. the obligation of a Debtor to pay the Face Amount due under the Receivable
shall not be subject to any challenge by the relevant Debtor or to any
litigation;

19. the Receivable is denominated and payable in Euro;

20. the Receivable is payable by a Debtor by way of either (i) direct debit in
favour of the relevant Purchaser Collection Account, or (ii) cheque payable to
the Purchaser or the French Purchaser, as the case may be or (iii) wire transfer
of immediately available funds to the relevant Purchaser Collection Account or
(iv) other such other means of payment as may be approved in writing by the
Purchaser or the French Purchaser, such as a ricevuta bancaria (RI.BA.), a
Lettre de Change Acceptée (LCR) or Billet à Ordre (BO), provided in each case
that the relevant payer is obliged under the terms of the relevant instrument or
as a result of the instrument having been validly endorsed or otherwise assigned
to the Purchaser or the French Purchaser, as the case may be, to make payment
directly to the Purchaser or the French Purchaser, as the case may be, and,
except for any transfer or assignment to the Purchaser or the French Purchaser,
as the case may be, the relevant payment obligation has not been transferred,
discounted, assigned, charged, sold or otherwise dealt with or discharged in any
manner whatsoever;

21. the Receivable is payable by a Debtor on the Italian Purchaser Collection
Account (in respect of the Italian Seller), the French Purchaser Collection
Account (in respect of the French Seller) or the German Purchaser Collection
Account (in respect of the German Seller), as applicable;

22. the Receivable is fully and directly payable to a Seller, in its own name
and for its own account, and such payment is not subject to the performance of
any administrative action or step, or to the execution of any document of any
kind whatsoever, or to any formalities, either prior to or after the purchase of
such Receivable;

23. to the best of a Seller’s knowledge, the Debtor in respect of the relevant
Receivable is not Insolvent;

24. the relevant Debtor is not a governmental body or agency and neither such
Debtor nor any of its assets are subject to any immunity of jurisdiction and
execution or any limitation or restriction on enforcement;

25. the Face Amount relating to the Receivable includes the value added tax
(VAT) payable thereon (if any);

26. the Receivable is not subject to any current account agreement with the
respective Debtor; and

 

39



--------------------------------------------------------------------------------

27. the relevant Receivables List can be compiled by the relevant Seller and
transmitted to the Purchaser without breaching applicable data protection
provisions; and

28. In respect of any German Receivable where the Debtor, in accordance with
Section 354a of the German Commercial Code (Handelsgesetzbuch), retains the
legal right to make payments with discharging effect either to the assignor
(being the German Seller) or to the assignee (being the Purchaser) the Debtor
has agreed to make payments to the assignee (being the Purchaser) only.

 

40



--------------------------------------------------------------------------------

SCHEDULE 2

ELIGIBILITY CRITERIA

A Purchased Receivable is an Eligible Receivable if it satisfies the following
criteria at such time:

1. in the case of the Italian Eligible Receivables, the representations and
warranties contained in Clauses 13.3 (Representations and Warranties relating to
the Receivables) of the Italian Receivables Purchase and Servicing Agreement are
true and correct in relation to such Receivable;

2. in the case of the German Eligible Receivables, the representations and
warranties contained in Clauses 13.3 (Representations and Warranties relating to
the Receivables) of the German Receivables Purchase and Servicing Agreement are
true and correct in relation to such Receivable;

3. in the case of the French Eligible Receivables, the representations and
warranties contained in Clauses 15.3 (Representations and Warranties relating to
the Receivables) of the French Receivables Purchase and Servicing Agreement are
true and correct in relation to such Receivable;

4. the Residual Maturity of such Receivable is no more than 150 days;

5. such Receivable is not a Defaulted Receivable or a Repurchased Receivable;

6. such Receivable is not owing by a Debtor which owes Defaulted Receivables in
an aggregate amount in excess of thirty (30) per cent. of the aggregate amount
of all Relevant Receivables owing by that Debtor (for the purposes of this
paragraph 6, if a Debtor is an Affiliate of another Debtor, the amount of
Defaulted Receivables owed by such Debtors shall be calculated as if such
Debtors were one Debtor).

 

41



--------------------------------------------------------------------------------

SCHEDULE 3

EARLY AMORTISATION EVENT

Early Amortisation Event means the occurrence of any of the following events:

1. Non-Payment: any Obligor fails to pay on its due date any amount payable by
it under any of the WABCO Transaction Documents (including, for the avoidance of
doubt, any failure to make any Subordinated Deposit or Additional Deposit in
full on the date it is required to be made) at the place at, and in the currency
in, which it is expressed to be payable unless its failure to pay is caused by
technical or administrative error in the transmission of funds and payment is
made within one (1) Business Day of its due date;

2. Misrepresentation: any representation, warranty or statement which is made
(or deemed or acknowledged to have been made) by any Obligor in the WABCO
Transaction Documents or which is contained in any certificate, statement, legal
opinion or notice provided under or in connection with the WABCO Transaction
Documents proves to be incorrect in any material respect, or if repeated at any
time with reference to the facts and circumstances subsisting at such time would
not be accurate in all material respects, and such incorrect representation,
warranty or statement continues unremedied for a period of two (2) Business days
from the date that the Purchaser gives notice to the relevant Obligor, as the
case may be, requiring the same to be remedied, unless already remedied by way
of a Deemed Collection pursuant to Clause 13 of the French Receivables Purchase
and Servicing Agreement or Clause 11 of the Italian Receivables Purchase and
Servicing Agreement and the German Receivables Purchase and Servicing Agreement,
as applicable;

3. Breach of Obligations: any Obligor fails to observe or perform any of its
obligations, other than any payment obligation or any obligation referred to in
the relevant Receivables Purchase and Servicing Agreement, under the WABCO
Transaction Documents or under any undertaking or arrangement entered into in
connection therewith and such failure (if capable of remedy before the expiry of
such period) continues unremedied for a period of three (3) calendar days from
the date the Purchaser gives notice to the relevant Obligor, as the case may be,
requiring the same to be remedied;

4. Cross-default: (1) any Material Indebtedness of the Parent, Obligor or any
Material Subsidiary is not paid when due, any such indebtedness is declared to
be due or otherwise becomes due prior to its specified maturity, or any creditor
or creditors become entitled to declare any such indebtedness due and payable
prior to its specified maturity, or (2) one or more judgments (other than the
European Commission Investigation as disclosed in the most recent From 10-Q
filed by the Parent with the Securities and Exchange Commission prior to the
date of this agreement) against any of the Parent, any Obligor or any Material
Subsidiary for the payment of money in an aggregate amount in excess of
€50,000,000 (except to the extent covered by insurance as to which the insurer
has acknowledged such coverage in writing) shall be rendered against the Parent,
any Material Subsidiary or any

 

42



--------------------------------------------------------------------------------

combination thereof and the same shall remain undischarged for a period of 60
consecutive days during which execution shall not be effectively stayed, or any
action shall be legally taken by a judgment creditor to attach or levy upon any
assets of the Parent, any Obligor or any Material Subsidiary to enforce any such
judgment, or (3) an Event of Default (as such term is defined in the Credit
Agreement);

5. Insolvency: any Obligor or Material Subsidiary, as the case may be, is or
becomes or is declared to be Insolvent or subject to Insolvency Proceedings or
threatens to suspend making payments (whether of principal or interest) with
respect to all or any class of its debts or an event analogous to any of the
foregoing occurs under the laws of any jurisdiction, or any steps are taken with
a view to the commencement of any Insolvency Proceedings;

6. Composition: any Obligor or Material Subsidiary, as the case may be, convenes
a meeting of its creditors or proposes or makes any arrangement or composition
with, or any assignment for the benefit of, or any moratorium with its creditors
(other than for the purposes of a solvent reconstruction or amalgamation on such
terms approved in writing by the Purchaser) or any other corporate action is
taken or any legal proceedings are commenced by any Obligor or Material
Subsidiary, as the case may be, with a view to any such composition,
arrangement, assignment or moratorium being made;

7. Material Adverse Change: any event or condition occurs that has resulted or
could reasonably be expected to result in a Material Adverse Effect, excluding
any event or condition disclosed in writing to the Purchaser prior to the date
of this Agreement or described in the most recent Form 10-Q filed with the SEC
prior to the date of this Agreement;

8. Change of Control: any Obligor (other than Wabco Holdings Inc.) ceases to be
100 per cent. owned and controlled by either (i) WABCO Holdings Inc. or (ii) a
corporation which may become the successor to Wabco Holdings Inc. as a result of
an internal reorganisation of the WABCO group of companies and whose common
stock is listed on the main market of one or more of the London Stock Exchange,
Euronext Paris, or the New York Stock Exchange;

9. Creditors’ process: any attachment, sequestration, distress or execution
affects any material asset of any Obligor or Material Subsidiary and is not
discharged within 30 days;

10. Seller’s Decision not to Transfer: any Seller does not offer to sell any
Relevant Receivables on the Initial Offer Date or on any Offer Date during the
Revolving Period, as the case may be, to which it holds good title, unless as
otherwise agreed as between the Seller and the Bank;

11. Invalidity: any provision of any of the Transaction Documents is or becomes,
or is alleged by any Obligor to be, for any reason, illegal, invalid or
unenforceable or it becomes impossible or unlawful for any party to the
Transaction Documents to perform any of its obligations thereunder or any
transfer of any Offered Receivable by any Seller to the Purchaser pursuant to a
Receivables Purchase and Servicing Agreement does not constitute, or is alleged
by any Obligor not to constitute, a valid

 

43



--------------------------------------------------------------------------------

transfer of such Offered Receivable unless (i) the invalidity is confined to a
single transfer in respect of which invalid transfer the relevant Seller has
fully complied with any applicable remedy obligations contained in the relevant
Receivables Purchase Agreement and (ii) the circumstances giving rise to the
invalidity do not affect any other transfer made or which might be made by that
Seller or any other Seller to the Purchaser;

12. Cessation of Business: any Obligor or Material Subsidiary, as the case may
be, changes or threatens to change substantially the nature of its business,
suspends, ceases or threatens to suspend or cease a substantial part of the
present business operations which it now conducts directly or indirectly,
disposes of or threatens to dispose of a substantial part of its assets or has
all or a material part of its assets expropriated or under threat of
expropriation or it becomes impossible or unlawful for any of them to continue
its business;

13. Attachment of Purchased Receivables: any Purchased Receivable, any
Collection Account or any Depositor’s Account has been attached or purported to
be attached as a result of any distress or execution being levied or any
encumbrancer taking possession or any similar attachment or becomes subject to a
Security Interest other than in favour of the Purchaser;

14. Program Parameters

 

(a) On any Monthly Assessment Date, at any time during the Revolving Period and
in each case as determined by the Purchaser:

 

  (i) the Three-Month Average Delinquency Ratio becomes greater than or equal to
2%; or

 

  (ii) the Three-Month Average Default Ratio becomes greater than or equal to
2%; or

 

  (iii) the Three-Month Average Dilution Ratio becomes greater than or equal to
6%, or

 

(b) on any Settlement Date,

 

  (i) the amount of the Bank’s Funding plus the amount of the Subordinated
Deposit less the outstanding amount of Ineligible Receivables, less the
outstanding amount of Excess Concentrations, is greater than the Net Pool
Balance; or

 

  (ii) the ratio expressed as a percentage between (i) the amount of the
Subordinated Deposit less the aggregate of the outstanding amount of Ineligible
Receivables and the outstanding amount of Excess Concentrations and (ii) the sum
of the Bank’s Funding and the amount of the Subordinated Deposit less the
aggregate amount of the outstanding amount of Ineligible Receivables and the
outstanding amount of Excess Concentrations is less than the Reserve Percentage.

 

44



--------------------------------------------------------------------------------

for the purposes of clause (b) above, the outstanding amount of Defaulted
Receivables, the outstanding amount of Excess Concentration and the Net Pool
Balance shall be those as at the Assessment Date immediately preceding such
Settlement Date (taking into account Relevant Receivables to be transferred on
such Settlement Date).

15. Misdirected Payments: during any Settlement Period commencing on or after
(I) the first Settlement Date falling at least three months after the Closing
Date and (ii) the first Settlement Date falling at least two months after the
first day on which one or both of the Purchaser and the French Purchaser makes
or make a payment of Purchase Price in respect of Receivables sold pursuant to a
Receivables Purchase and Servicing Agreement, the total value of Collections
paid by Debtors during such Settlement Period to an account other than the
relevant Purchaser Collection Account represents (10 per cent.) or more of the
total value of all Collections received during such Settlement Period. For these
purposes “Settlement Period” means each period commencing on, and including, a
Settlement Date and ending on, but excluding, the following Settlement Date.

16. Insurance Policy: unless otherwise agreed between the Parent and the Bank:

 

(a) the Insurer becomes Insolvent or fails to satisfy any of its obligations
under the Insurance Policy; or

 

(b) the Insurance Policy ceases (or any party thereto takes any step with a view
to such termination) for any reason whatsoever, to be in full force and effect
in respect of the entire pool of Purchased Receivables, unless the current
Insurance Policy is replaced by an equivalent insurance from a credit insurer in
each case acceptable to the Bank; or

 

(c) the insurance financial strength rating of the Insurer falls below Baa2, if
rated by Moody’s, and continues at this lower level for a period of at least 60
days without the Parent procuring a replacement for the Insurer reasonably
acceptable to the Purchaser; or

 

(d) the issuer credit rating or the financial strength rating of the Insurer
falls below BBB , if rated by S&P’s, and continues at this lower level for a
period of at least 60 days without the Parent procuring a replacement for the
Insurer reasonably acceptable to the Purchaser; or

 

(e) any of the ratings mentioned in paragraphs (c) and (d) above is no longer
available with the relevant Rating Agency;

17. Guarantee Event: a Guarantee Event occurs.

 

45



--------------------------------------------------------------------------------

SCHEDULE 4

OFFICER’S CERTIFICATE

[insert name of company]

(the “Company”)

THIS IS TO CERTIFY that:

1. the statutes of [insert name of company] (the “Company”) have not been
amended since [—] and the attached copy of the said statutes is a true and
complete copy of their current coordinated text;

2. the attached copy of the minutes of the meeting of the board of directors of
the Company held on [—] is a true and complete copy of the minutes of that
meeting, or of such part of the minutes as relate to the matters described
therein;

3. the below-mentioned names and signatures of the directors authorized to
execute on behalf of the Company the [insert specific transaction documents] and
any other documents-agreements in connection therewith are true and complete.

 

Name of Director

  Signature specimen

[insert name(s) of relevant officer(s)]

 

Name of Director

  Signature specimen

[insert name(s) of relevant officer(s)]

 

4. the Company was not insolvent or unable to pay its debts as they fall due
when entering the WABCO Transaction Documents (including the Transfer Document)
to which it is a party;

5. to the best of my knowledge no execution or other process issued on a
judgment, decree or order of any court in favour of a creditor of the Company
remains unsatisfied in whole or in part, which, if satisfied in whole, would
result in the Company becoming insolvent or unable to pay its debts as they fall
due;

6. no corporate action has been taken or is pending, no other steps have been
taken and no legal proceedings have been commenced or are pending for (i) the
winding-up, liquidation, dissolution, administration or reorganisation of the
Company (other than a solvent reorganisation); or (ii) the appointment of a
receiver, administrative receiver, or similar officer in respect of the Company
or any of its property, undertaking or assets and the Company has not been wound
up;

 

46



--------------------------------------------------------------------------------

7. the sale by the Company of the Relevant Receivables under or pursuant to the
Transfer Document and the [—] Receivables Purchase and Servicing Agreement would
be made by the Company, in good faith and for the purpose of carrying on its
business, and there would be reasonable grounds for believing that such transfer
would benefit the Company;

8. in selling the Relevant Receivables pursuant to the [— ] Receivables Purchase
and Servicing Agreement, the Company has no intent of prejudicing the interest
of any of its creditors;

9. having made all appropriate investigations, I am not aware of any fact which
will lead to (i) any of the situations mentioned in paragraphs 4, 5, 6, 7, and 8
above, or (ii) the non-continuation of the Company’s operation for a period of
at least 6 months from the date of this solvency certificate;

10. the Company has observed or performed all of its undertakings, and satisfied
every condition, contained in the WABCO Transaction Documents to be observed,
performed or satisfied by it, and we have no knowledge of any Early Amortisation
Event or Potential Early Amortisation Event.

Signed on [—]

Name of Director

[insert name(s) of relevant officer(s)]

Name of Director

[insert name(s) of relevant officer(s)]

 

47